Fourth Court of Appeals
                               San Antonio, Texas
                                   December 29, 2017

                                   No. 04-17-00018-CV

                               DDR DB STONE OAK, LP
                               Appellant (Cross-Appellee),

                                            v.

              RECTOR PARTY CO., LLC; Don Lasseter; and Joslyn Boberg
                         Appellees (Cross-Appellants),

                From the 438th Judicial District Court, Bexar County, Texas
                             Trial Court No. 2014-CI-01261
                          Honorable Larry Noll, Judge Presiding


                                     ORDER
    The parties’ joint motion for extension of time to file motions for rehearing is
GRANTED. Any motions for rehearing are due on January 4, 2018.




                                                 _________________________________
                                                 Karen Angelini, Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 29th day of December, 2017.



                                                 ___________________________________
                                                 KEITH E. HOTTLE,
                                                 Clerk of Court